Title: Circular to Six States, 22 September 1778
From: Washington, George
To: 


          
            Sir Head
            Qrs Fredericksburg Septr 22d 1778
          
          I do myself the honor of transmitting you, Copies of two Letters from Colo. Biddle and Charles Pettit Esquire, upon the subject of forage. The representations of these Gentlemen are so full and so well founded, respecting the difficulties that attend the getting this important article, from the reluctance of the Holders to part with it—and the enormous & exorbitant prices they demand for it, that I shall not trouble you with many observations upon the occasion. However, I think it necessary to add, that unless some effectual means can be devised, by which the Army may be supplied with forage, with more certainty—and on terms much more moderate, than it is at present, it will be impossible for it to exist long. What the means will be, I shall not attempt to point out, for I confess the subject appears to me to be involved in great intricacy; and I am the less inclined to enter upon it, from a perfect conviction that you and the branches of your Legislature will be forward to adopt every expedient, that shall seem calculated, to afford the smallest relief in this interesting and essential point. I have the Honor to be with great respect & esteem Sir Your Most Obedt servt
          
            Go: Washington
          
          
          p.s. The rates of Waggonage and Cartage also call for the interposition of the Legislature. They are now exorbitant in the extreme.
          
        